Campbell, J.
Bridgman and Bacon were sued as successive endorsers of a note made by Anderson Russell and Henderson Russell, in December, 1873, payable to Bridgman or order with interest at ten per cent, three years frona date. This was one of three notes payable at different times and secured by mortgage. Bridgman transferred them all with the mortgage to Bacon, endorsing the notes, and Bacon endorsed and transferred them to Mrs. Clark.
In August, 1875, the mortgage was foreclosed on the first note by advertisement and the property bid in by Mrs. Clark. She subsequently conveyed the premises by warranty deed to one Caesar Lenhart for $1050. Having done this, she sued the third note, and recovered upon it. Error is brought by the two endorsers.
The mortgage was foreclosed for nothing but the first instalment. No portion of the one now in suit was due or included in the sale. The result is that after that foreclosure as decided in McCurdy v. Clark 27 Mich. 445, and Miles v. Skinner 42 Mich. 181, the mortgage remained in force as-to this note and the parties who endorsed it had a right, if *493called on to pay it, to look to the security for indemnity. By her warranty deed Mrs. Clark discharged the mortgage and released the endorsers.
As the subject was fully considered in the cases referred to it is not necessary to enlarge lipón it. The judgment must be reversed as to the plaintiffs in error with costs of both courts."
The other Justices concurred.